Case 1:19-cv-00427-MSM-LDA Document 20-1 Filed 12/11/20 Page 1 of 6 PagelD #: 373

EXHIBIT A
Case 110 TNR MRTG Moo pag

agelD #: 374

 

 

I

ITIZENS BANK PROMISSORY NOTE ND note
AND DISCLOSURE STATEMENT

 

Borrower(s): sose rarta

APOLONIA M MORAIS

iti : iti , ticut Citizens Bank of Pennsylvania
render: (1 etre Sueer ssemsens ° [] Ciizens Bank of Connecticut 1735 Market Street
Boston, MA 02109 New London, CT 06320 Philadelphia, PA 19103

iti Citizens Bank New Hampshire Citizens Bank
a TCitoone Pine Rhode Islnd O 875 Elm street 103101 O a 3 oe Market Street
i Manchester, Lite
Providence, RI 02903 anche: Wikrington, DE 19801

Principal Amount: $81,925.00 Interest Rate: 5.240 % Date of Note: 04/13/2004

In this Note, the words, "Borrower", "you," and "your" mean each and every person who signs this Agreement, including
all Borrowers named above. The words "we, "us", "our" and "Lender" mean Citizens Bank of Massachusetts, Citizens
Bank of Rhode Island, Citizens Bank of Connecticut, Citizens Bank New Hampshire, Citizens Bank of Pennsylvania, or
Citizens Bank (our Delaware Bank), as indicated above, herein after referred to as "Citizens Bank",

FOR VALUE RECEIVED, the undersigned (jointly and severally if more than one) promise to pay to the above named Lender or

order, the principal sum of $ $81,925.00 Dollars with interest at the rateof 5. 240_% per annum, payable in 180
consecutive monthly installments of $658.14 each, and a final installment to include all principal and accrued interest,

and late charges, insurance premiums and all other charges, ifany. The first such installment will be due on _05/17/2004 and
the remaining installments on the same day of each month thereafter until paid in full. All payments will be applied first to
interest, then to insurance charges, if any, and then to principal, and any remaining amount to unpaid collection costs and late
charges and any other charges you may owe. The interest tate required by this section is the rate you will pay both before and
after any default described in the default section.

Finance Charge: Interest on this Note is computed on a 365/366 simple interest basis. First we apply the ratio of the annual

interest rate over the number of days in a year (366 during leap years), multiplied by the outstanding principal balance, multiplied
by the actual number of days the Principal balance is outstanding.

ANNUAL PERCENTAGE RATE FINANCE CHARGE Amount Financed Total of Pavments
The cost of your credit as a yearly rate The dollar amount the credit will cost
‘ou

The amount of credit provided | The amount you will have
¥ to you or on your behalf

 

paid when you have made
all payments as scheduled

5.240 % $36,540.20 $81,925.00 $118,465.20

PAYMENT SCHEDULE:
NUMBER OF PAYMENTS AMOUNT OF PAYMENTS WHEN PAYMENTS ARE DUE
ee ee 7

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

interest as of the date of prepayment or (b) $250, *
CT (first lien), DE, MA (second lien), ME, NH, VT: If you pay off your loan within two (2
note, we may charge you, and you agree to pay us, a penalty of $250, *
CT (second lien): If you Pay off your loan within two (2) years after the date of the note, we ™may charge you, and you
agree to pay us, a penalty of the lesser of five percent (5%) of the Principal balance that you prepay or $250, *
RI: If you pay off your loan within the first year of the date of the loan, we may charge you,
penalty lesser of a) 2% of the balance due at the date of payoff or b) $250,
NJ, PA: If you pay off your loan before the due date, you will not have to pay a penalty.
*Assessment will be limited to the first 12 months of the loan if the term is five (5) years or less.

LATE CHARGE: Your late fee will be calculated as follows
“ . te if: :

) years after the date of the

and you agree to pay us, a

above. If your i y

$10.06, whicheve ent is late, we may charge you 5.000% of the regularly scheduled

NH: Your payment will be late if it is not received by us within 10 calendar days of the Payment Due Date shown

above. If your payment is late we may charge you 7.000% of the regularly scheduled payment of principal and interest or

$12.50, whichever iS greater.

PA and DE: Your payment will be late if it is not received by us within 15 calendar days of the Payment Due Date
0% of

shown above, If your payment is late, we may charge you 10.00 of the payment or $30 00. i i
You will pay this late charge only once on any late payment, ° Payment 0 hs Sihishever is Sreater

 

 

 

PromNotePPP REV 08/03
, Page 2 .
9-cv-00427-MSM-LDA Document 20-1 Filed 12/11/20 Page 3 of 6 PagelD #: 375

ECURITY: You are giving a security interest in teal estate located at
220 LENA STREET, EAST PROVIDENCE, RI 02914
in addition to Lender’s security interest and other tights in your deposit accounts.

ASSUMPTION: Someone buying your home cannot assume the remainder of the

Case 1.

 

Mortgage on its original terms,

° .
UN S a nal information about nonpayme: t, de e right to ace €tate the ity of
See other related contract doc ents for dditio: nN fault, th 8. 1 te th matur:

 

 

 

ITEMIZATION OF THE AMOUNT FINANCED:
Itemization of the amount financed of
Amount given to YOU AEC ore cnsennmnennnnintannimnaiie $0.90
Prepaid Finance Charges

Amount(s) paid to others on your behalf:
TO _WAMU/HOMESID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO _INSURANCE COMPANY
TO _ Settlement Fees

 

COLLATERAL: In addition to the protections given to the Lender under this Note, this Note is secured by a

 

 

 

Mortgage dated _04/13/2004, to Lender on real property located in PROVIDENCE County,
State of _ RI , all the terms and conditions of which are hereby incorporated and made
a part of this Note.

DEFAULT: You will be in default if any of the following events happens:

(a) You fail to make a payment when it is due under this Note or any other loan you may have with Citizens
Bank.

(b) You have made any false or misleading statement(s) in your application for this Note or any other loan you
may have with Citizens Bank, or there is a material adverse change in your financial condition,

(c) An assignment has been made for the benefit of your creditors or an entry of judgement has been made
against you, or someone tries to take or attach any of the collateral.

(d) You fail to comply fully with any term or condition of this Note or any other loan or agreement you may
have with Citizens Bank.

(e) You die or become insolvent, a receiver is appointed for any part of your property, or any proceeding is
commenced either by you or against you under any bankruptcy or insolvency laws.
- Pp 23
Case 1:19-cv-00427-MSM-LDA Document 20-1 Filed 12/11/20 Page 4 of 6 PagelD #: 376

: : . of this Note, and if we are permitted to do so by
COLLECTION COS™S: Hf you Fae et ‘hel Orotlect on So Note You will pay all reasonable collection
applicable lav, ey pire oes oe fees it aad a by us in the collection of amounts due under this Note as
costs, including reasonable attomey’s fee tit ect to limits under applicable law, our legal expenses whether or
ermitted by applicable law. This includes, subject to any mits | eee aol forte to modify or vacate any
net there isa lavieuit ne appeals, nd bankruptey proveedings (sent cellestion services. In New Hampshire, if,
automatic stay of injunction), appeals, and any an! i - sry our coxts of collecting
i icable law, we are permitted to collect attorneys fees from you as pa of ol
aE ender this Note, then you, to the extent required by New Hampshire Revised Statutes Annotated
Chapter 361-C, as amended, shall be entitled to reasonable attorney’s fees if you prevail in (a) any action, Sut a
proceeding brought by us, or (b) any action brought by you. If you successfully assert a partial de ense or setoff, ,
recoupment or counterclaim to any action brought by us, the court may withhold from us the entire amount or suc
portion of the attorney’s fees as the court considers equitable.

OFFSETTING DEPOSIT ACCOUNT: Unless prohibited by applicable law, we may apply money from any of your
deposit accounts with us, or our affiliates, now or in the future, to pay all or a portion of any amount overdue under
this Note. We may use this right of offset without giving you notice, unless otherwise required by applicable law.

UNIFORM SECURED NOTE: This Note is a uniform instrument with limited variations in some jurisdictions. In
addition to the protections given to the Note Holder under this Note, a Mortgage (the "Security Instrument"), dated the
same date as this Note, protects the Note Holder from possible losses which might result if you do not keep the
promises which you make in this Note. That Security Instrument describes how and under what conditions you may

be required to make immediate payment in full of all amounts you owe under this Note. Some of those conditions are
described as follows:

Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest
in it is sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a
natural person) without Lender’s prior written consent, Lender may, at its option, require immediate payment
in full of all sums secured by this Security Instrument. However, this option shall not be exercised by Lender
if exercise is prohibited by federal law as of the date of this Security Instrument.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is delivered or mailed within which Borrower must
pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration

of this period, Lender may invoke any remedies permitted by this Security Instrument without further notice
or demand on Borrower.

PAYMENTS: All payments must be made by a check, money order, or other instrument in U.S. dollars and may be
mailed or made at any Citizens Bank office during regular banking hours. Payments sent by mail must be mailed
early enough to insure receipt by us on the Payment Due Date. Inquiries and payments may be directed to: ,

Citizens Bank

Consumer Finance Operations
1 Citizens Drive

Riverside, RI 02915
1-800-922-9999

PREPAYMENT: __ If you pay off the entire balance of your loan before th
eel ww ello: y an before the due date, you may be charged.a

MA (first lien): If you pay off your loan within the first twelve (12) months of the date of the note. we may
charge you, and you agree to pay us, a penalty equal to (a) the balance of the first year’s interest, (b) three (3) ,
months’ interest as of the date of prepayment, or (c) $250, whichever is less. If you refinance your loan with another
institution within the first twenty-four (24) months of the date of the note, we may charge you, and you agree to pa
us, a penalty of the lesser of a) three (3) months’ interest as of the date of prepayment or (b) $250, * py

CT (first lien), DE, MA (second lien), ME, NH, VT: If you pay off your loan within two (2) years after the
date of the note, we may charge you, and you agree to pay us, a penalty of $250. *

CT (second lien): If you pay off your loan within two (2) years after the date of the note, we may charge
you and you agree to pay us, a penalty of the lesser of five percent (5%) of the principal balance that you prepay or

RI: If you pay off your loan within the first year of the date of the loan, we may ch: d
to pay us, a penalty lesser of a) 2% of the balance due at the date of payoff or b) $250. ee IES
NJ, PA: If you pay off your loan before the due date, you will not have to pay a penalty.

*Assessment will be limited to the first 12 months of the loan if the term is five (5) years or less.
Case 1:19-cv-00427-MSM-LDA Document 20-1 Filed 12/11/20 Page 5 mg&e@ PagelD #: 377

LATE CHARGE: Your

above:

Date shown above. If your payment is
principal and interest or $12.5 0, whichever is greater.

P . : we ig
A and DE: Your Payment will be late if it is not received by us within 15 calendar days of the

Payment Due Date shown above. If i
$20.00, whichenn reste » +I your payment is late, we may charge you 10.000% of the payment or

You will pay this late charge only once on any late payment.

DOCUMENTATION: You agree to execute or re-execute any document that we request in order to correct any
error or omission in the original Promissory Note, Mortgage, or other Ioan related documents, including, but not
limited to, Confirmatory or Corrective Mortgages.

MISCELLANEOUS: Lender may delay or forgo enforcing any of its rights or remedies under this Note without
losing them. You and any other person who signs, guarantees or endorses this Note, to the extent allowed by law,
waive presentment, demand for payment, protest and notice of dishonor. Upon any change in the terms of this
Note, and unless otherwise expressly stated in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such parties agree that Lender may renew
or extend (repeatedly and for any length of time) this loan, or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the collateral. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other than the party with whom the
modification is made.

GOVERNING LAW: This Note is governed by federal law and by the laws of the state or commonwealth.
as indicated above: The Commonwealth of Massachusetts, the State of Rhode Island, the State of
Connecticut, the State of New Hampshire, the Commonwealth of Pennsylvania, or the State of Delaware.
To the extent that federal law preempts state law, this Note is governed by federal law. If any provision of
this Note conflicts with any existing or future law, it shall be deemed modified to the extent necessary to
comply with such law and the validity of the remaining terms shall not be affected.

If you are a Maryland resident, this Note is governed by federal law and by the laws of the state or
commonwealth in which the bank is located, except that to the extent, but only to such extent, that this

Note is not governed by the laws of the state or commonwealth in which the bank is located, the provisions
of Sections 12-1001 ef seq. (Credit Grantor Closed End Credit Provisions) of the Commercial Law Article

of the Annotated Code of Maryland shall apply.

The undersigned acknowledges that before signing this Note that all blank spaces were completed, that the
undersigned had read this Note, fully understand its provisions and approves the terms and conditions sct
forth herein, and that the undersigned has received a copy of this Note as so completed.

INSURANCE: You may obtain property insurance from anyone that is acceptable to the Lender. If your collateral
property is located in a designated Flood Zone, you must also maintain adequate flood insurance on the property.

If any required insurance on the Collateral expires or is canceled and you fail to purchase and maintain such
required insurance, the Lender may (but is not required to, except in the case of required flood insurance) purchase
insurance on the Collateral and either: (i) add the cost of the insurance to the unpaid principal balance you owe
under this Note (in which case you agree to repay the cost of the insurance in accordance with the repayment

terms of this Note), or Gi) bill you separately (in which case you agree to pay the bill immediately). In either case,
the amounts you owe for the insurance premiums will accrue interest at the interest rate provided in this Note until
repaid in full. You understand and acknowledge that any insurance obtained and maintained by the Lender may

(i) only protect the interests of the Lender and any other creditor with a prior mortgage on the Property, and

(ii) be more expensive than insurance obtained and maintained by the Borrower.
Case 1:19-cv-00427-MSM-LDA Document 20-1 Filed 12/11/20 Page’@vf 6 PagelD #: 378

 

 

You, the undersigned, certify that you have insured the property described in the section entitled "SECURITY" on

Page 1 of this Note, against loss by fire in the amount sufficient to cover this lien and all superior liens, and that

the policy includes extended coverage and has a standard mortgagee clause making loss payable to Citizens as its
interest may appear.

You agree it is your responsibility to keep the premises as identified in the section entitled "SECURITY" on Page 1
of this Note, insured in an amount at least equal to the replacement cost of any buildings on the above property,

and until this Note is paid in full.

You understand that you may purchase any required insurance through any duly licensed insurance agent and
insurance company that is reasonably acceptable to us. You are not required to deal with any of our affiliates when
choosing an surance agent or insurance company. Your choice of a particular insurance agent or insurance
company will not affect our credit decision, so long as the insurance provides adequaie coverage with an insurer
that meets our reasonable requirements.

All documents related to insurance for this loan should be mailed to the following address:
Citizens Bank, Consumer Finance Operations
1 Citizens Drive
Riverside, RI 02915
(800)708-6680

 

You acknowledge that any payoff amounts referenced in the Itemization of Amount Financed section of this Note
and the HUD1-A form were estimates based on the balances listed on your credit bureau report(s). By signing
below, you authorize all handwritten changes, made both to the payoff figures in this Note and the HUD1-A form,
and confirm that these changes accurately reflect the payoff figures you provided at closing.

You acknowledge that you received and read, as applicable, the Home Equity disclosure statements provided to you
during the application process, which include When Your Home is On the Line, Servicing Disclosure Statement,
Good Faith Estimate, Right to Receive a Copy of an Appraisal, Citizens’ Pledge Regarding the Responsible Use and
Protection of Customer Information, for MA residents only, Massachusetts Mortgage Loan Disclosure Uniform
Mortgage Loan Cost Worksheet, Consumer Guide to Obtaining a Mortgage, for CT residents only Mortgagor Ks
Right to Counsel, for RI residents only, Choice of Title Attorney Disclasure, for NJ residents only, Right to Own
Counsel Disclosure and for MD residents only, Processing your Loan Application, Settlement Services.

You acknowledge that with your application, you provided your consent to us to check your employment and credit
history with any source and to answer questions about your credit experience with us.

NOTICE TO NEW JERSEY BORROWERS: READ THIS NOTE BEFORE YOU SIGN. DO NOT SIGN THIS NOTE

IF 11 CONTAINS BLANK SPACES. THE NOTE 1S SECURED BY A
PROPERTY. SECONDARY MORTGAGE ON YOUR REAL

SIGNATURES:

JOSE FARIA

APOLONIA M MORAIS

 

 
